DETAILED ACTION
Claims 1, 2, 11-17, 19, and 20 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1: “cloud-based storage” (line 27) and “cloud-based storage” (lines 28-29) should have been –cloud-based data storage— and –cloud-based data storage—, respectively.
Claims 2-18 inherit the features of claim 1 and are objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthieu et al. (US 2016/0072670 A1; hereinafter Matthieu) in view of Schnitt (US 2019/0141006 A1).

With respect to claim 1, Matthieu teaches: A computing system (see e.g. Matthieu, Fig. 10) comprising: 
memory (see e.g. Matthieu, Fig. 10: “Working Memory 1035”); 
one or more hardware processors (see e.g. Matthieu, Fig. 10: “Processing Unit 1010”) coupled to the memory (see e.g. Matthieu,  paragraph 170: “hardware elements that can be electrically coupled via a bus 1005”; and Fig. 10); and 
one or more computer readable storage media (see e.g. Matthieu, Fig. 10: “Storage Device(s) 1025”) storing instructions (see e.g. Matthieu, paragraph 174: “A set of these instructions and/or code might be stored on a computer-readable storage medium, such as the storage device(s) 1025”) that, when executed, cause the computing system to perform operations (see e.g. Matthieu, paragraph 176: “described methods may be performed by the computer system 1000 in response to processing unit 1010 executing one or more sequences of one or more instructions… Such instructions may be read into the working memory 1035 from another computer-readable medium, such as one or more of the storage device(s) 1025”) comprising: 
with an interface (see e.g. Matthieu, paragraph 54: “a common messaging system or interface”; and paragraph 131: “messaging systems 102, 202, 204, 302, or 402 shown in FIGS. 1-4”), receiving a call from an application to access data (see e.g. Matthieu, paragraph 54: “a common messaging system or interface that allows various devices to exchange machine-to-machine instant messages”; paragraph 134: “receiving, by a computing device, a communication from a first IoT device… the computing device may be a network server of a messaging system (e.g., messaging system 102, 202, 204, 302, or 402)”; Fig. 5: “502”) stored in a cloud-based data storage and processing service (see e.g. Matthieu, paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”; paragraph 123: “a first serially-connected device can communicate with another serially-connected device over the cloud network of the messaging system 202 by sending serial communications to the messaging system 202” paragraph 56: “The system 100 may include one or more remote servers, or clouds, that are in communication with other devices or systems via a network”; paragraph 58: “a cloud infrastructure system that provides cloud services. In certain embodiments, services provided by the cloud infrastructure of messaging system 102 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration, access control, and message routing for users, devices or machines, systems, or components thereof”; and Fig. 1); 
the plurality of cloud-based data storage and processing services comprising the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 58: “a cloud infrastructure system that provides cloud services”; paragraph 63: “use multiple cloud servers to store different types of information… the messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”; and Fig. 1), determining that the cloud-based data storage and processing service is to receive a data access request specified in the call from the application (see e.g. Matthieu, paragraph 54: “providing a common messaging system or interface that allows various devices to exchange machine-to-machine instant messages”; paragraph 58: “services provided by the cloud infrastructure of messaging system 102 may include… access control, and message routing for users, devices or machines, systems, or components thereof”;  paragraph 62: “Using the common messaging system 102, people, devices, systems, and/or components thereof that have assigned UUIDs can query and communicate with a network of other people, devices, system, and components”; and paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”), 
wherein the data access request specifies one or more operations to read data (see e.g. Matthieu, paragraph 54: “exchange machine-to-machine instant messages”; paragraph 58: “services provided by the cloud infrastructure of messaging system 102 may include… access control, and message routing for users, devices or machines, systems, or components thereof””; paragraph 62: “query and communicate with a network of other people, devices, system, and components”; and paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”) from the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 58: “a host of services that are made available to users of the cloud infrastructure system on demand, such as… access control, and message routing for users, devices or machines, systems, or components thereof”; paragraph 62: “query and communicate with a network of other people, devices, system, and components”; and paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), the data access request being executable by the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 58: “a host of services that are made available to users of the cloud infrastructure system on demand, such as… access control, and message routing for users, devices or machines, systems, or components thereof”; paragraph 63: “messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”; and Fig. 1);
transmitting the request under the rule set to the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 137: “transmitting the communication to the second IoT device”; paragraph 58: “a host of services that are made available to users of the cloud infrastructure system on demand, such as… access control, and message routing for users, devices or machines, systems, or components thereof”; and paragraph 63: “messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”); and 
providing a response from the cloud-based data storage and processing service to the request under the rule set (see e.g. Matthieu, paragraph 138: “receiving a response to the communication from the second IoT device… transmitting the response to the first IoT device, wherein the response is transmitted using the first connection protocol”), the response being generated by the cloud-based storage and processing service in response to processing the data access request by the cloud-based storage and processing service (see e.g. Matthieu, paragraph 58: “access control, and message routing for users, devices or machines, systems, or components thereof”; paragraph 80: “Messages may be transmitted from one device or system to control operation of another device or system. For example, the platform network 110 may run control systems continuously, such that an input from a device or system may automatically cause an event to occur in a different location and/or by a different device or system”; and paragraph 138: “receiving a response to the communication from the second IoT device”).
Matthieu does not but Schnitt teaches:
from a plurality of cloud-based data storage and processing services (see e.g. Schnitt, paragraph 32: “different transactional system”; paragraph 35: “For a cloud-based transactional system, the corresponding messaging application is installed on a server of the cloud-based transactional system, or installed on the remote server, and for a server-based transactional system, the corresponding messaging application is installed on a server of the server-based transactional system. The application service of the remote server comprises web pages that gather credential information to allow user access to existing web pages and APIs remotely where the transactional system is a cloud-based transactional system, and the application service of the remote server comprises web pages that gather credential information to allow user access to existing screens and APIs remotely where the transactional system is a server-based transactional system”; paragraph 83: “many cloud-based transactional system 13 vendors”; and paragraph 90: “different transactional systems 13”) using different interface rule sets (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”; and paragraph 90: “organization A's transactional system 13 has a document number field with 25 digits but organization B's system's field has only 10 digits”), 
from a plurality of rule sets used by respective cloud-based data storage and processing services of the plurality of cloud-based data storage and processing services (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; and paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”), determining a rule set of the plurality of rule sets used by the cloud-based data storage and processing service (see e.g. Schnitt, paragraph 32: “remote server comprises a list of data fields that have different characteristics in different transactional systems, and conversion rules for converting data from a data field in one transactional system to data for a data field in another transactional system”; paragraph 86: “remote server contains process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment (at 214). The process maps, business rules, process options and organization-specific parameters together determine how a transaction will be processed”; and paragraph 90: “knows the incompatibilities between different transactional systems 13 and has built-in rules to handle these incompatibilities”);
translating the data access request according to the rule set used by the cloud-based data storage and processing service to provide a request under the rule set (see e.g. Schnitt, paragraph 32: “conversion rules for converting data from a data field in one transactional system to data for a data field in another transactional system”; and paragraph 137: “remote server 14… processes the transaction (at 233) using the process maps and business rules (at 217 in FIG. 2.1), process options (at 216 in FIG. 2.1), and organization-specific data (at 214 in FIG. 2.1)… converts the purchase order to a sales order, converting each line item using the organization-specific mapping rules on the remote server 14 that it learned”); 
Matthieu and Schnitt are analogous art because they are in the same field of endeavor: providing a centralized messaging system for implementing communications between different systems implemented by different organizations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Schnitt. The motivation/suggestion would be to handle not only the different communication protocol formats (as disclosed by Matthieu) but also consider and handle different rules and requirements associated with different organizations in order to overcome potential incompatibility issues (as disclosed by Schnitt); thus, implementing a more robust system.

With respect to claim 2, Matthieu as modified teaches: The computing system of claim 1, wherein at least a portion of the plurality of cloud-based data storage and processing services process commands (see e.g. Matthieu, paragraph 63: “use multiple cloud servers to store different types of information… the messaging system 102 supports inter-cloud communications”; paragraph 62: “Using the common messaging system 102, people, devices, systems, and/or components thereof that have assigned UUIDs can query and communicate with a network of other people, devices, system, and components”; and paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”)
Matthieu does not but Schnitt teaches:
in different rule sets (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”; and paragraph 90: “organization A's transactional system 13 has a document number field with 25 digits but organization B's system's field has only 10 digits”).
Matthieu and Schnitt are analogous art because they are in the same field of endeavor: providing a centralized messaging system for implementing communications between different systems implemented by different organizations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Schnitt. The motivation/suggestion would be to handle not only the different communication protocol formats (as disclosed by Matthieu) but also consider and handle different rules and requirements associated with different organizations in order to overcome potential incompatibility issues (as disclosed by Schnitt); thus, implementing a more robust system.

With respect to claim 3, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to alter configuration information for processing sensor data received from one or more devices (see e.g. Matthieu, paragraph 54: “a motion sensor built by a manufacture and that uses a first connection protocol may not be capable of communicating with a burglary alarm system built by a different manufacturer and that uses a second connection protocol”; and paragraph 136: “translating the communication to the second connection protocol, wherein the first connection protocol is different than the second connection protocol. The second connection protocol corresponds to the protocol with which the second IoT device is connected to the computing device”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 4, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a type of composite generated for at least a portion of the sensor data (see e.g. Matthieu, paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors during a specified time period. A user may also be able to query the sensor data storage 106 for all available data from one or more sensors. In some embodiments, information from sensor data storage 106, as well as additional information from messaging system 102, may be transmitted to an analytics database 108”; and paragraph 78: “The analytics engines may aggregate the received information, detect trends, and/or perform other analytics on the information”).

With respect to claim 5, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a frequency at which at least one composite is generated for at least a portion of the sensor data (see e.g. Matthieu, paragraph 83: “continuously stream data (e.g., sensor data) to the messaging system 102… Based on thresholds within the data, frequency of occurrence of certain data, or the occurrence of the data itself, events can be created that trigger messages to be exchanged between devices or machines and/or systems”).

With respect to claim 6, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a storage definition (see e.g. Matthieu, paragraph 72: “whitelists and/or blacklists”) for at least a portion of the sensor data (see e.g. Matthieu, paragraph 72: “whitelists and/or blacklists, that are associated with a unique identifier (e.g., a UUID) assigned a person, an IoT device, other device or machine, system, and/or component thereof. The use of whitelists and blacklists ensures that devices, systems, and users only have access to those UUIDs of IoT devices, other devices or machines, and/or systems for which permission has been granted”; paragraph 75: “The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time. Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors during a specified time period”; and paragraph 83: “The streamed data may be stored in device directory 104, sensor data storage 106, and/or to the analytics database 108. The streamed data from the UUIDs may be reacted upon in real-time”).

With respect to claim 7, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a definition of a group (see e.g. Matthieu, paragraph 75: “receive data from specified sensors during a specified time period. A user may also be able to query the sensor data storage 106 for all available data from one or more sensors”), wherein a group comprises one or more devices comprising one or more hardware sensors or a hardware sensor of the one or more hardware sensors (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 8, Matthieu as modified teaches: The computing system of claim 7, wherein the group is used to determine a storage layout for sensor data received from a plurality of devices (see e.g. Matthieu, paragraph 72: “device directory 104 may maintain various lists, such as whitelists and/or blacklists, that are associated with a unique identifier (e.g., a UUID) assigned a person, an IoT device, other device or machine, system, and/or component thereof. The use of whitelists and blacklists ensures that devices, systems, and users only have access to those UUIDs of IoT devices, other devices or machines, and/or systems for which permission has been granted”; and paragraph 83: “The streamed data may be stored in device directory 104, sensor data storage 106, and/or to the analytics database 108. The streamed data from the UUIDs may be reacted upon in real-time”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 9, Matthieu as modified teaches: The computing system of claim 7, wherein the group is used to determine sensor data used to calculate at least one composite (see e.g. Matthieu, paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors during a specified time period”).

With respect to claim 10, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to write sensor data from one or more devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106… Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 11, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to read a composite stored by the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), the composite being generated from sensor data from one or more devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 12, Matthieu as modified teaches: The computing system of claim 11, wherein the call identifies a file name (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106… a user may poll sensor data storage 106 to receive data from specified sensors”) and a storage location of the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 62: “searching for a specific type of devices that are located in a particular area”).

With respect to claim 13, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to determine whether a new composite is available at the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the composite being generated from sensor data from one or more devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 19:  A method (see e.g. Matthieu, Fig. 5), implemented in a computing system (see e.g. Matthieu, Fig. 10) comprising a memory (see e.g. Matthieu, Fig. 10: “Working Memory 1035”) and one or more processors (see e.g. Matthieu, Fig. 10: “Processing Unit 1010”), comprising:
with an interface (see e.g. Matthieu, paragraph 54: “a common messaging system or interface”; and paragraph 131: “messaging systems 102, 202, 204, 302, or 402 shown in FIGS. 1-4”), receiving a request from an application to access data (see e.g. Matthieu, paragraph 54: “a common messaging system or interface that allows various devices to exchange machine-to-machine instant messages”; paragraph 134: “receiving, by a computing device, a communication from a first IoT device… the computing device may be a network server of a messaging system (e.g., messaging system 102, 202, 204, 302, or 402)”; Fig. 5: “502”) stored in a cloud-based data storage and processing service (see e.g. Matthieu, paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”; paragraph 123: “a first serially-connected device can communicate with another serially-connected device over the cloud network of the messaging system 202 by sending serial communications to the messaging system 202” paragraph 56: “The system 100 may include one or more remote servers, or clouds, that are in communication with other devices or systems via a network”; paragraph 58: “a cloud infrastructure system that provides cloud services. In certain embodiments, services provided by the cloud infrastructure of messaging system 102 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration, access control, and message routing for users, devices or machines, systems, or components thereof”; and Fig. 1);
the plurality of cloud-based data storage and processing services comprising the  cloud-based data storage and processing service (see e.g. Matthieu, paragraph 58: “a cloud infrastructure system that provides cloud services”; paragraph 63: “use multiple cloud servers to store different types of information… the messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”; and Fig. 1), determining that the cloud-based data storage and processing service is to receive a data access request specified in the call from the application (see e.g. Matthieu, paragraph 54: “providing a common messaging system or interface that allows various devices to exchange machine-to-machine instant messages”; paragraph 58: “services provided by the cloud infrastructure of messaging system 102 may include… access control, and message routing for users, devices or machines, systems, or components thereof”;  paragraph 62: “Using the common messaging system 102, people, devices, systems, and/or components thereof that have assigned UUIDs can query and communicate with a network of other people, devices, system, and components”; and paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”), wherein the data access request specifies one or more operations to read data (see e.g. Matthieu, paragraph 54: “exchange machine-to-machine instant messages”; paragraph 58: “services provided by the cloud infrastructure of messaging system 102 may include… access control, and message routing for users, devices or machines, systems, or components thereof””; paragraph 62: “query and communicate with a network of other people, devices, system, and components”; and paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”) stored in the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 58: “a host of services that are made available to users of the cloud infrastructure system on demand, such as… access control, and message routing for users, devices or machines, systems, or components thereof”; paragraph 62: “query and communicate with a network of other people, devices, system, and components”; and paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), to write data to the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 54: “allows various devices to exchange machine-to-machine instant messages”; paragraph 75: “sensor data from sensors of registered loT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”; paragraph 134: “first loT device may transmit a communication destined for a second loT device”), or to modify data stored on the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 75: “sensor data may be streamed from a registered loT device, other device or machine, and/or system through messaging system 102 in real-time”; and paragraph 118: “The first device may then send a command to the messaging system 202 with updated sensor data”), the data access request being executable by the  cloud-based data storage and processing service (see e.g. Matthieu, paragraph 58: “a host of services that are made available to users of the cloud infrastructure system on demand, such as… access control, and message routing for users, devices or machines, systems, or components thereof”; paragraph 63: “messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”; and Fig. 1);
sending the request to the cloud-based data storage and processing service (see e.g. Matthieu, paragraph 137: “transmitting the communication to the second IoT device”; paragraph 58: “a host of services that are made available to users of the cloud infrastructure system on demand, such as… access control, and message routing for users, devices or machines, systems, or components thereof”; and paragraph 63: “messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”).
Matthieu does not but Schnitt teaches:
from a plurality of cloud-based data storage and processing services (see e.g. Schnitt, paragraph 32: “different transactional system”; paragraph 35: “For a cloud-based transactional system, the corresponding messaging application is installed on a server of the cloud-based transactional system, or installed on the remote server, and for a server-based transactional system, the corresponding messaging application is installed on a server of the server-based transactional system. The application service of the remote server comprises web pages that gather credential information to allow user access to existing web pages and APIs remotely where the transactional system is a cloud-based transactional system, and the application service of the remote server comprises web pages that gather credential information to allow user access to existing screens and APIs remotely where the transactional system is a server-based transactional system”; paragraph 83: “many cloud-based transactional system 13 vendors”; and paragraph 90: “different transactional systems 13”) using different interface rule sets (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”; and paragraph 90: “organization A's transactional system 13 has a document number field with 25 digits but organization B's system's field has only 10 digits”),
from a plurality of rule sets used by respective cloud-based data storage and processing services of the plurality of cloud-based data storage and processing services (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; and paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”), determining a rule set of the plurality of rule sets used by the cloud-based data storage and processing service (see e.g. Schnitt, paragraph 32: “remote server comprises a list of data fields that have different characteristics in different transactional systems, and conversion rules for converting data from a data field in one transactional system to data for a data field in another transactional system”; paragraph 86: “remote server contains process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment (at 214). The process maps, business rules, process options and organization-specific parameters together determine how a transaction will be processed”; and paragraph 90: “knows the incompatibilities between different transactional systems 13 and has built-in rules to handle these incompatibilities”);
translating the data access request according to the rule set used by the  cloud-based data storage and processing service to provide a request under the rule set (see e.g. Schnitt, paragraph 32: “conversion rules for converting data from a data field in one transactional system to data for a data field in another transactional system”; and paragraph 137: “remote server 14… processes the transaction (at 233) using the process maps and business rules (at 217 in FIG. 2.1), process options (at 216 in FIG. 2.1), and organization-specific data (at 214 in FIG. 2.1)… converts the purchase order to a sales order, converting each line item using the organization-specific mapping rules on the remote server 14 that it learned”); and
Matthieu and Schnitt are analogous art because they are in the same field of endeavor: providing a centralized messaging system for implementing communications between different systems implemented by different organizations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Schnitt. The motivation/suggestion would be to handle not only the different communication protocol formats (as disclosed by Matthieu) but also consider and handle different rules and requirements associated with different organizations in order to overcome potential incompatibility issues (as disclosed by Schnitt); thus, implementing a more robust system.

With respect to claim 20: Claim 20 is directed to one or more computer-readable storage media storing computer-executable instructions that, when executed by a hardware processor, cause a computing device to perform operations corresponding to the method disclosed in claim 19; please see the rejection directed to claim 19 above which also covers the limitations recited in claim 20.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthieu in view of Schnitt as applied to claim 1 above, and further in view of Park et al. (US 2019/0095520 A1; hereinafter Park).

With respect to claim 14, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, acquiring a notification from the cloud-based data storage and processing service that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
determining that the new composite corresponds to a record … for a defined group of the plurality of devices (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems”; and paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
updating the record with the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”).
Matthieu does not but Park teaches:
of a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 15, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, obtaining a notification from the cloud-based data storage and processing service that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
obtaining the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); 
determining that the new composite does not correspond to a record… for an indicator group for the plurality of devices (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems… a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102… detect when a change in light occurs. When the control system senses a light”; and paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
adding … a record with the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”).
Matthieu does not but Park teaches:
of a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
to the relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 16, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, obtaining a notification from the cloud-based data storage and processing service that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
obtaining the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
adding an element to a queue to write the new composite (see e.g. paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”) 
Matthieu does not but Park teaches:
to a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”).
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 17, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, obtaining a notification from the cloud-based data storage and processing service that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
obtaining the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
adding an entry to a persisted log indicating that the new composite is to be written (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”)
Matthieu does not but Park teaches:
to a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”).
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 18, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with a plurality of database writers, concurrently writing to a plurality of … new composites for a plurality of indicator groups (see e.g. Matthieu, paragraph 50: “operations can be performed in parallel or concurrently”; and paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”), each indicator group of the plurality of indicator groups comprising one or more devices of a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”), or at least one hardware sensor of the plurality of devices (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).
Matthieu does not but Park teaches:
relational database tables (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicants argue that Matthieu fails to disclose the limitations “cloud-based data storage and processing service” and “the response being generated by the cloud-based storage and processing service in response to processing of the data access request by the cloud-based storage and processing service” (Remarks, pages 8-9).
	However, note that Matthieu does disclose a cloud-based architecture where various Internet-of-Things (IoT) devices provide services to each other, such as enabling their functions to be invoked by other IoT devices, data access control, etc. (see e.g. Matthieu, paragraph 58: “a cloud infrastructure system that provides cloud services. In certain embodiments, services provided by the cloud infrastructure of messaging system 102 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration, access control, and message routing for users, devices or machines, systems, or components thereof”; and paragraph 80: “Any IoT device, other device or machine, and/or system that is registered with platform network 110 may be configured to receive or transmit a message to any other IoT device, other device or machine, and/or system that is registered with platform network 110… Messages may be transmitted from one device or system to control operation of another device or system. For example, the platform network 110 may run control systems continuously, such that an input from a device or system may automatically cause an event to occur in a different location and/or by a different device or system”). 
In particular, Fig. 5 shows a first IoT device sending a request to a second IoT device and receiving a response from the second IoT device as part of this cloud-based data storage and processing service. 
Further note that, machine-to-machine messaging is also a type of data access and data processing service which involves processing and sending message data from one machine to another; specifically message data present in one machine (i.e. data stored in a machine) is prepared according to a particular communication protocol and transmitted (i.e. data processing) to another machine. Therefore, the cloud-based machine-to-machine messaging between different devices disclosed by Matthieu also qualifies as a “data storage and processing service”.
	Consequently, Matthieu teaches the limitations “cloud-based data storage and processing service” and “the response being generated by the cloud-based storage and processing service in response to processing of the data access request by the cloud-based storage and processing service” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

(2)	Regarding claims 19 and 20, Applicants argue that Matthieu fails to disclose the claimed “read”, “write”, and “modify” operations (Remarks, page 9).
	However, note that in view of the above discussion (1), the message exchange services disclosed by Matthieu teaches the claimed “read” operation. In addition, Matthieu further discloses the devices within the cloud architecture querying each other, such as for sensor data (see e.g. Matthieu, paragraph 62: “query and communicate with a network of other people, devices, system, and components”; and paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”).
	That is, Matthieu teaches the limitation “to read data stored in the cloud-based data storage and processing service”.
	Further note that, the reception of such messages by the devices in the cloud architecture teaches the “write” operation; i.e. the received message data is placed in the memory of the receiving device (see e.g. Matthieu, paragraph 54: “allows various devices to exchange machine-to-machine instant messages”; paragraph 75: “sensor data from sensors of registered loT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”; paragraph 134: “first loT device may transmit a communication destined for a second loT device”).
	That is, Matthieu teaches the limitation “to wrote data to the cloud-based data storage and processing service”.
	Matthieu also discloses receiving commands to modify/update sensory data for the devices in the cloud-architecture (see e.g. Matthieu, paragraph 75: “sensor data may be streamed from a registered loT device, other device or machine, and/or system through messaging system 102 in real-time”; and paragraph 118: “The first device may then send a command to the messaging system 202 with updated sensor data”).
	That is, Matthieu teaches the limitation “to modify data stored on the cloud-based data storage and processing service”.
Consequently, the rejections directed to claims 19 and 20 are maintained. For more details, please see the corresponding rejections above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jentzsch et al. (US 2019/0317934 A1) discloses a cloud architecture where nodes process transaction as requested by other nodes and return corresponding responses (see e.g. paragraph 28).
Hummen et al. (“A Cloud design for user-controlled storage and processing of sensor data”; 2012) discloses cloud-based data storage and processing services for processing sensor data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194